DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
Response to Amendments
Applicant's arguments filed with the previous After-Final response have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection, using newly found secondary reference Tomescu et al., (“Tomescu”, US 2013/0092621).
As indicated in the previous Remarks section from the After-Final response filed September 1, 2022, Applicant argues that the previous prior art references do not disclose the added limitations “a protrusion having a cavity” formed in the claimed membrane module.  The Examiner notes that neither Bruss, (US 2008/0000827), or Shimizu, (US 5,651,888), disclose these added limitations, but that newly found secondary reference Tomescu discloses this limitation instead in combination with Bruss and Shimizu in the current prior art rejection.  As a result, the Examiner finds Applicant’s remarks here unpersuasive since Tomescu discloses this added limitation instead.
Regarding the amendments using “a protrusion having a cavity” in independent Claim 6, while the Examiner acknowledges that the general feature described by this limitation is demonstrated in Figure 3 of the Drawings, the terms used appear to be more specific/explicit than what is shown in Figure 3 or the Specification.   The Examiner notes that it is not necessarily clear that there is a “cavity” in the first place, especially since the Specification never discusses this feature.  Thus, a 112(a) rejection has been made on the limitation “a protrusion having a cavity”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and its dependent claim are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 recites the limitation “a protrusion having a cavity”.  The Examiner notes that Figure 3 of the Drawings is relied upon to support these limitations but notes that it is not explicitly supported in the Specification that there is a cavity within a protrusion.  Thus, it is not clear that the term “cavity” is supported from the Drawings or Specification.    For this reason, the Examiner considers the above indicated limitation to be new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss, (US 2008/0000827), as evidenced by “Polypropylene”, (Wikipedia, “Polypropylene”, https://en.wikipedia.org/wiki/Polypropylene, obtained from Web on February 24, 2022, 18 total pages), in view of Shimizu, (US 5,651,888), in further view of Tomescu et al., (“Tomescu”, US 2013/0092621).
Claims 6 & 7 are directed to a method of manufacturing a bendable flexible flat membrane module, a method of making type invention group.
Regarding Claims 6 & 7, Bruss discloses a method of manufacturing a bendable flexible flat membrane module that enables a flow of filtered water that has been filtered or washing water for backwashing, (See Abstract, See paragraph [0001] & [0014]; The layers are made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene), the method comprising: 
a step (a) of attaching a first support member made of a first flexible material to a first membrane to prepare a first half membrane, (Filter Layer 17 on Outer Layer 13, See Figure 2, and See paragraph [0027], [0026] & [0014]; The outer fluid-permeable layer is made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene.   Examiner interprets the outer fluid-permeable layer on one side of the inner layer to be the support member);
a step (a-1) of attaching a second support member made of a second flexible material to a second membrane to prepare a second half membrane, (Filter Layer 17 on Outer Layer 14, See Figure 2, and See paragraph [0027], [0026] & [0014]; The outer fluid-permeable layer is made of polypropylene which is flexible according to https://en.wikipedia.org/wiki/Polypropylene, which states “Polypropylene is normally tough and flexible, especially when copolymerized with ethylene”, See page 3, Polypropylene.   Examiner interprets the outer fluid-permeable layer on one side of the inner layer to be the support member);
a step (b) of attaching the first and second half membranes to prepare a pair of membranes having a first outer surface and second outer surface, the first support member and the second support member faces to each other, (See paragraph [0026] & [0031]); and
a step (c) of bonding, wherein, by the bonding, a flow path is formed
between the first support member and the first membrane, (See paragraph [0026]; “layers 13 & 14 for conducting filtrate into the inner layer 12”; Examiner notes that filter membrane 17 inherently must “filter” unfiltered water to turn into “filtrate”),
between the second support member and the second membrane, (See paragraph [0026]; “layers 13 & 14 for conducting filtrate into the inner layer 12”; Examiner notes that filter membrane 17 inherently must “filter” unfiltered water to turn into “filtrate”).
Bruss does not explicitly disclose: 
a second membrane, or
in step (c) of both pressing and bonding a same part of the first and second outer surfaces at predetermined intervals together to form a plurality of point bonding portions on the first and second outer surfaces of the pair of membranes by pressing and bonding at a predetermined point, wherein a method of the bonding uses one selected from the group consisting of rivets, sawing, ultrasonic waves and heat lamination, wherein by the step (c) of pressing and bonding, a protrusion having a cavity is formed, between the second support member and the second outer surface, and between each of the plurality of point bonding portions, wherein the protrusion is also a flow path.
However, Bruss does suggest using a step of forming a plurality of point bonding portions by pressing and bonding at a predetermined point, (See paragraph [0016]), and that a flow path is formed within the membrane module, (See paragraph [0019] & [0031], Bruss).
Shimizu discloses a method of manufacturing a membrane module with step (c) of forming a plurality of point bonding portions on the first and second outer surfaces of the pair of membranes by pressing and bonding at a predetermined point, wherein a method of the bonding uses one selected from the group consisting of rivets, sawing, ultrasonic waves and heat lamination, (See Figure 18, and See column 7, lines 20-25, lines 36-58, Shimizu; Examiner interprets that the membrane is fused at discrete points as indicated in one pattern shown in Figure 18), a flow path is formed between each of the plurality of point bonding portions, (See column 4, 42-50, column 8, lines 26-35, Shimizu), and a second membrane on an opposing side of a first membrane, (Filtering Membranes 52 on either side of supporting member, See Figure 1, and See column 4, lines 24-34, and See column 7, lines 4-26, Shimizu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bruss by incorporating a second membrane and step (c) of forming a plurality of point bonding portions on the first and second outer surfaces of the pair of membranes by pressing and bonding at a predetermined point, wherein a method of the bonding uses one selected from the group consisting of rivets, sawing, ultrasonic waves and heat lamination and a flow path is formed between each of the plurality of point bonding portions as in Shimizu in order to provide “substantial bonding strength between the filtering membrane and the corresponding membrane-supporting plate”, in which “bonding strength is reinforced by the effect of local fusion applied onto plural…fusible domains”, (See column 2, lines 33-39, Shimizu), and provides “an effective filtration area…free of the main and subordinate fusible domains” and “Thus, the entire filtration area within the sealed border is capable of maximum filtration capability without interference from the main and subordinate fusible domains”, (See column 8, lines 29-35, Shimizu).
Modified Bruss does not explicitly disclose wherein by the step (c) of pressing and bonding, a protrusion having a cavity is formed, between the second support member and the second outer surface, and between each of the plurality of point bonding portions, wherein the protrusion is also a flow path.
Tomescu discloses a method of manufacturing a membrane module, (See Abstract and See paragraphs [0003] & [0009], Tomescu), wherein by the step (c) of pressing and bonding, a protrusion having a cavity is formed, between the second support member and the second outer surface, and between each of the plurality of point bonding portions, wherein the protrusion is also a flow path, (Sheets 7 are bonded/pressed together at Bonding Areas 12 forming Depressions 6 and protrusions using a roller/glue adhesive or heat/pressure, See Figures 5-7, See paragraphs [0034]-[0039]; permeate flows between the sheets 7 in the binding area 12/protrusions into permeate channels (flow path)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Bruss by incorporating wherein by the step (c) of pressing and bonding, a protrusion having a cavity is formed, between the second support member and the second outer surface, and between each of the plurality of point bonding portions, wherein the protrusion is also a flow path as in Tomescu so that “the distribution of active surface inside the filtration tank can be precisely controlled” and provides an internal region (flow path) “which would be sufficient for high volume permeate flow without significant pressure drop to permeate flow through the permeate channels in a membrane sheet” while having “a significantly increased surface area relative to a typical flat sheet membrane, [and] avoids the frame components and spacers that are necessary in typical flat sheet modules”, (See paragraphs [0048] & [0049], Tomescu).
Additional Disclosures Included:
Claim 7: The method of claim 6, wherein, in the step (a), the first support member is bonded to the first membrane by a heat lamination method, (See paragraphs [0016] & [0019], Bruss; and See column 7, lines 20-25, lines 36-58, Shimizu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779